Case: 4:16-cv-00737-RWS Doc. #: 45 Filed: 05/05/20 Page: 1 of 10 PageID #: 796




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

DARIUS L. SUMPTER,                           )
                                             )
            Petitioner,                      )
                                             )
       v.                                    )     Case No. 4:16 CV 737 RWS
                                             )
MICHAEL BOWERSOX,                            )
                                             )
            Defendant.                       )

                           MEMORANDUM AND ORDER

       This matter is before me on Petitioner Darius Sumpter’s petition for writ of

habeas corpus. I referred the matter to a United States Magistrate Judge for a

report and recommendation on all dispositive matters pursuant to 28 U.S.C. §

636(b). The Magistrate Judge submitted her recommendation that Sumpter’s

habeas petition be denied [ECF No. 37]. Sumpter filed objections to the Judge’s

report [ECF No. 44].1 I have conducted a de novo review of Sumpter’s claims, and

I have carefully reviewed the record in this case. I adopt the Magistrate Judge’s

discussion of the factual and procedural background, which comports with my

independent review of the record, and to which Sumpter has not objected.




1
  I ordered Sumpter to submit his objections to the report and recommendation no later than
December 6, 2019. They were not received by the Court until January 2, 2020, but the record
indicates Sumpter’s initial mailing may have been returned to sender. Sumpter signed and dated
his objections November 29, 2019, and I find they were timely filed.
Case: 4:16-cv-00737-RWS Doc. #: 45 Filed: 05/05/20 Page: 2 of 10 PageID #: 797




Moreover, based on my de novo review, I agree with and adopt the Magistrate

Judge’s recommendation that Sumpter’s petition should be denied.

       In a Missouri trial court in May 2012, the prosecution proved beyond a

reasonable doubt that Sumpter threatened victim Terry Washington with a gun, hit

Washington in the head with a gun, told others to check Washington’s pockets, and

shot Washington when Washington tried to run away. Sumpter was found guilty

on charges of attempted first-degree robbery, first-degree assault, and two counts

of armed criminal action. The court sentenced him to concurrent terms of fifteen

years’ imprisonment each for the attempted robbery and related count of armed

criminal action and twenty years’ imprisonment for the assault and related count of

armed criminal action.

I.     Analysis

       In his habeas petition, Sumpter raises eleven grounds for relief.2 Sumpter

raised the first two grounds on direct appeal and preserved them for review in this

Court. Sumpter’s remaining nine grounds for relief assert claims of ineffective

assistance of trial counsel and direct appeal counsel. Those remaining nine

grounds are procedurally defaulted and lack merit. I address each below.



2
  Sumpter raises his grounds for relief as Attachments A-K to his Petition; I refer to them, in the
order he raises them, as Grounds 1-11. Though Sumpter in his petition directs the Court to “See
Attachment C” as his first ground, I construe that Sumpter sought judicial review of each
attachment to his Petition, and I consider all attached grounds for review in the order they were
originally attached.

                                                 2
Case: 4:16-cv-00737-RWS Doc. #: 45 Filed: 05/05/20 Page: 3 of 10 PageID #: 798




      Sumpter’s first ground for relief asserts that the trial court abused its

discretion when it denied Sumpter’s motion for a new trial based on newly

discovered evidence. In his objection to the report and recommendation’s

evaluation of his first ground, Sumpter argues that there was other testimony or

evidence of third-party guilt that should “raise questions” as to whether the

evidence against Sumpter was fabricated [ECF No. 44, p.3]. Sumpter also repeats

his attack on the sufficiency of Washington’s identification of Sumpter as an

assailant. On appeal, the Missouri Court of Appeals reviewed the evidence from

trial and determined that Sumpter’s allegations of newly discovered evidence were

insufficient to warrant a new trial. The state appellate court also noted that

Sumpter’s conviction was based on more than just Washington’s identification.

See Respt’s Ex. E, ECF No. 18-5, p.8 (explaining other evidence on which the trial

court relied). I find, contrary to Sumpter’s objections, that his conclusory

assertions do not raise concerns that he was convicted despite being “actually

innocent.” Murray v. Carrier, 477 U.S. 478, 496 (1986). I agree with the

Magistrate Judge’s finding that the state court’s resolution of Sumpter’s motion for

a new trial did not result in a decision that was contrary to, or an unreasonable

application of, clearly established Federal law, nor was it based on an unreasonable

determination of the facts. 28 U.S.C. § 2254(d).




                                           3
Case: 4:16-cv-00737-RWS Doc. #: 45 Filed: 05/05/20 Page: 4 of 10 PageID #: 799




      In his second ground for relief, Sumpter argues his trial counsel was

ineffective for advising Sumpter to waive his right to a jury trial. Because Sumpter

raised this issue before the Missouri Court of Appeals, he must show more than but

for counsel’s ineffective assistance, “the result of the proceeding would have been

different.” Strickland v. Washington, 466 U.S. 668, 694 (1984). He must also

show that the Missouri Court of Appeals “applied Strickland to the facts of his case

in an objectively unreasonable manner.” Bell v. Cone, 535 U.S. 685, 699 (2002).

      I agree with the Magistrate Judge’s finding that Sumpter has not

demonstrated his counsel was constitutionally ineffective under this doubly

deferential standard. Notably, Sumpter was advised of his right to a jury trial on

more than one occasion and knowingly waived the right. The Missouri Court of

Appeals addressed this claim on direct appeal and correctly applied the Strickland

standard to the factual record. See Respt’s Ex. I, ECF No. 18-9, p.4. As a result,

on habeas review, Sumpter has not demonstrated that the Missouri Court of

Appeals applied Strickland to his case in an objectively unreasonable manner.

Bell, 535 U.S. at 699.

      Sumpter’s remaining grounds for relief also raise claims of ineffective

assistance of trial and appellate counsel. Based on my independent review of the

case record, I agree with the Magistrate Judge’s report and recommendation that

each of these grounds is procedurally defaulted. Sumpter did not raise Grounds 3-



                                          4
Case: 4:16-cv-00737-RWS Doc. #: 45 Filed: 05/05/20 Page: 5 of 10 PageID #: 800




11 during his initial-review collateral proceedings. To overcome default, Sumpter

argues that the inadequacy of his counsel’s assistance during the initial-review

collateral proceeding establishes cause for the Court to reach his underlying

ineffective assistance of trial counsel claims under Martinez v. Ryan. 566 U.S. 1

(2012). However, to excuse default under Martinez, Sumpter must “demonstrate

that the underlying ineffective-assistance-of-trial-counsel claim is a substantial

one, which is to say that . . . the claim has some merit.” Martinez, 566 U.S. at 14.

Sumpter’s underlying ineffective assistance of counsel claims in Grounds 3-11 do

not have “some merit” such that the procedural default may be excused.

      Sumpter’s third ground for relief asserts that Sumpter’s trial counsel was

ineffective for failing to object when the trial court found that Sumpter was a

persistent offender under Missouri law. In his objection to the report and

recommendation, Sumpter clarifies that he is not challenging the sufficiency of the

evidence proving he was a persistent offender. Instead, Sumpter takes issue with

trial counsel’s decision not to challenge the designation, because this decision

denied Sumpter a procedural right to be designated a persistent offender only after

a hearing. Sumpter testified at trial that he was previously convicted of second-

degree assault and felony sale of a controlled substance. These convictions make

him a persistent offender under Missouri law. Any objection by trial counsel to the

trial court’s designation would have been meritless. See Thomas v. United States,



                                          5
Case: 4:16-cv-00737-RWS Doc. #: 45 Filed: 05/05/20 Page: 6 of 10 PageID #: 801




951 F.2d 902, 905 (8th Cir. 1991) (“Counsel's failure to raise these meritless issues

does not constitute ineffective assistance.”). As a result, I agree with the

Magistrate Judge’s determination that Sumpter’s underlying ineffective assistance

of trial counsel claim in Ground 3 does not have “some merit” as required by

Martinez.

          Sumpter’s fourth and fifth grounds assert ineffective assistance by direct-

appeal counsel. As an initial matter, Martinez does not excuse defaulted claims of

ineffective assistance of direct appeal counsel. See Dansby v. Hobbs, 691 F.3d

934, 937 (8th Cir. 2012) (declining to extend the Martinez rule to claims of

ineffective assistance of direct appeal counsel). Moreover, Sumpter’s fourth and

fifth grounds lack merit, because the underlying assertions are themselves

meritless. The underlying claim in the fourth ground is meritless because the trial

record in fact showed Sumpter was a persistent offender. The underlying claim in

the fifth ground is meritless because Sumpter was not charged in violation of the

Double Jeopardy Clause of the United States Constitution.3 Under the Strickland

v. Washington standard, which the Supreme Court applied to ineffective-

assistance-of-appellate-counsel claims in Smith v. Robbins, appellate counsel did

not have to raise every non-frivolous claim on appeal, much less a meritless one.

C.f. Smith v. Robbins, 528 U.S. 259, 288 (2000) (“[A]ppellate counsel who files a


3
    For additional analysis of the double jeopardy issue Sumpter raises, see discussion of Ground 6.

                                                  6
Case: 4:16-cv-00737-RWS Doc. #: 45 Filed: 05/05/20 Page: 7 of 10 PageID #: 802




merits brief need not (and should not) raise every nonfrivolous claim, but rather

may select from among them in order to maximize the likelihood of success on

appeal.”) (citing Jones v. Barnes, 463 U.S. 745 (1983)). I agree with the

Magistrate Judge’s recommendation that Sumpter’s fourth and fifth grounds are

defaulted and meritless.

      Sumpter’s sixth ground asserts that trial counsel was ineffective for failing to

file a motion to dismiss asserting that his convictions for robbery and armed

criminal action violate the Double Jeopardy Clause. Sumpter argues that both

charges arise from the same occurrence. Based on my review of the record, I agree

with the Magistrate Judge that the United States Supreme Court’s review of

Missouri’s armed criminal action statute forecloses this line of argument. See

Missouri v. Hunter, 459 U.S. 359, 368-69 (1983) (“Where, as here, a legislature

specifically authorizes cumulative punishment under two statutes, regardless of

whether those two statutes proscribe the ‘same’ conduct under Blockburger . . . the

prosecutor may seek and the trial court or jury may impose cumulative punishment

under such statutes in a single trial.”) (contrasting the Missouri armed criminal

action statute with the double jeopardy test announced in Blockburger v. United

States, 284 U.S. 299 (1932)).

      Sumpter’s seventh ground asserts that trial counsel was ineffective for

failing to object when the trial court refused to admit the deposition of trial witness



                                           7
Case: 4:16-cv-00737-RWS Doc. #: 45 Filed: 05/05/20 Page: 8 of 10 PageID #: 803




Dorothea Smith into evidence. Replying to Missouri’s argument on this ground,

Sumpter acknowledges that a deposition transcript for Dorothea Smith did not

exist, and that entire depositions are generally not admissible as substantive

evidence. Sumpter does not object to the Magistrate Judge’s correct finding that

Sumpter admitted his seventh ground was raised in error, and I also find it is

meritless.

      Sumpter’s eighth and ninth grounds raise claims Sumpter’s trial counsel was

ineffective for failing to impeach Dorothea Smith on various aspects of her

testimony and relationship to the case. The record reflects that Sumpter’s trial

counsel did in fact question Smith about a number of factors bearing on her

testimony, including her own involvement in the crime, her guilty plea, her

agreement to testify, and any leniency she was offered or received for her

cooperation against Sumpter. See Respt’s Ex. A, ECF No. 18-1, pp. 144-45.

Sumpter’s objections to the report and recommendation substantially argue the

same grounds as his petition, but they also acknowledge that Sumpter’s counsel

questioned Smith about her agreement to testify. I agree with the Magistrate

Judge’s assessment that Sumpter’s eighth and ninth grounds are meritless.

      Sumpter’s tenth and eleventh ground raise additional ineffective-assistance-

of-counsel claims in which Sumpter asserts, respectively, that his trial counsel

failed to investigate whether his brother Dujuan Sumpter was the shooter, and that



                                          8
Case: 4:16-cv-00737-RWS Doc. #: 45 Filed: 05/05/20 Page: 9 of 10 PageID #: 804




his trial counsel failed to call Derrick Foley, Jr. as a witness. These claims are not

newly discovered evidence that Sumpter is innocent, contrary to Sumpter’s

objections to the report and recommendation. These claims are arguments for trial

paths not taken by Sumpter’s trial counsel. Sumpter testified at sentencing that

counsel had investigated and presented the case to Sumpter’s satisfaction and that

counsel did not fail to investigate or call other witnesses. Each of these claims is

therefore foreclosed by Sumpter’s own testimony. See Blackledge v. Allison, 431

U.S. 63, 74 (1977) (“Solemn declarations in open court carry a strong presumption

of verity.”). I agree with the Magistrate Judge that the underlying grounds of

Sumpter’s tenth and eleventh grounds do not have “some merit.”

      After reviewing the record in this matter de novo, I find that Sumpter is not

entitled to habeas relief on any of the grounds raised in his petition. As a result, I

will adopt and sustain the report and recommendation of the Magistrate Judge, and

I will deny Sumpter’s petition.

II.   Certificate of Appealability

      I have considered whether to issue a certificate of appealability in this

matter. To grant a certificate of appealability, I must find a substantial showing of

the denial of a federal constitutional right. See Tiedeman v. Benson, 122 F.3d 518,

522 (8th Cir. 1997). “A substantial showing is a showing that issues are debatable

among reasonable jurists, a court could resolve the issues differently, or the issues



                                           9
Case: 4:16-cv-00737-RWS Doc. #: 45 Filed: 05/05/20 Page: 10 of 10 PageID #: 805




deserve further proceedings.” Cox v. Norris, 133 F.3d 565, 569 (8th Cir. 1997)

(citing Flieger v. Delo, 16 F.3d 878, 882-83 (8th Cir. 1994)).

       Based on my review, Sumpter has not made such a showing on the grounds

raised in his petition. Therefore, I will not issue a certificate of appealability.

III.   Conclusion

       For the reasons stated in this Memorandum and Order,

       IT IS HEREBY ORDERED that the Magistrate Judge’s report and

recommendation [37] is adopted and sustained in its entirety.

       IT IS FURTHER ORDERED that Petitioner Darius Sumpter’s Petition for

Writ of Habeas Corpus [1] is DENIED.

       IT IS FURTHER ORDERED that the Court will not issue a certificate of

appealability.

       A separate judgment in accordance with the Memorandum and order is

entered this same date.



                                         ______________________________
                                         RODNEY W. SIPPEL
                                         UNITED STATES DISTRICT JUDGE

Dated this 5th day of May, 2020.




                                           10
